                         IN THE UNITED STATES DISTRICT COURT                            United States District Court
                         FOR THE SOUTHERN DISTRICT OF TEXAS                               Southern District of Texas
                                  HOUSTON DIVISION                                           ENTERED
                                                                                           January 22, 2019
                                                              §                           David J. Bradley, Clerk
ROBERT MITCHELL JENNINGS,                                     §
                                                              §
                               Petitioner,                    §
                                                              §
V.                                                            §       H-09-219
                                                              §
LORIE DAVIS, Director,                                        §
Texas Department of Criminal                                  §
Justice-Correctional Institutions Division,                   §
                                                              §
                               Respondent.                    §



                                 Denial of Stay of Execution

       Robert Mitchell Jennings is scheduled for execution on January 30, 2019. On January 22,

2019, he filed a motion for relief from this Court's prior judgment denying a claim in his petition

for a writ of habeas corpus as procedurally defaulted.

                                             Background

       Jennings was sentenced to death for murdering Houston Police Officer Elston Howard during

a robbery. While Jennings' federal habeas corpus petition was making its way through the courts,

the Supreme Court issued its decisions in Martinez v. Ryan, 5 66 U.S. 1 (20 12) and Trevino v. Thaler,

569 U.S. 413 (2013). In Martinez, the Supreme Court carved out a narrow equitable exception to

the rule that a federal habeas court cannot consider a procedurally defaulted claim of ineffective

assistance of counsel.

               [W]hen a State requires a prisoner to raise an ineffective-assistance-
               of-trial-counsel claim in a collateral proceeding, a prisoner may
               establish cause for a default of an ineffective-assistance claim ...


                                                  1
               where appointed counsel in the initial-review collateral proceeding
               ... was ineffective under the standards of Strickland v. Washington,
               466 U.S. 668 ... (1984). To overcome the default, a prisoner must
               also demonstrate that the underlying ineffective-assistance-of-trial
               counsel claim is a substantial one, which is to say that the prisoner
               must demonstrate that the claim has some merit.

Id at 13-14. Trevino established that Texas state habeas corpus proceedings are initial-review

collateral proceedings for purposes of Martinez.

       On September 20, 2018, Jennings filed a motion for appointment of new counsel. His

motion argued that his former counsel labored under a conflict of interest. This was the case

because the same attorney represented Jennings in both state and federal habeas corpus proceedings,

and because a claim might exist under the Martinez rule, which would require a showing that state

habeas counsel was ineffective. Because this is a death penalty case, this Court, in an abundance of

caution, appointed conflict-free counsel on October 23, 2018 to determine if such a claim was

available to Jennings. On December 21, 2018, Jennings filed a motion to stay his execution, arguing

that his new counsel needs additional time to investigate possible claims. Respondent opposes the

motion. On January 22, 2019, Jennings filed a motion for relief from this Court's prior judgment,

arguing that his federal habeas proceedings lacked integrity because his counsel labored under a

conflict of interest. He further argues that a meritorious claim of ineffective assistance of trial

counsel was procedurally defaulted because prior counsel failed to raise the claim in Jennings' state

habeas proceedings.

                                           Discussion

A.     Rule 60Cb)

       Rule 60(b) allows a losing party to seek relief from judgment under a limited set of

circumstances including fraud, mistake, and newly discovered evidence. Fed. R. Civ. Pro. 60(b);


                                                   2
see Gonzalez v. Crosby, 545 U.S. 524, 529 (2005). Relief is available under Rule 60(b) in habeas

proceedings only in conformity with AEDP A, including its limits on successive federal petitions.

Gonzalez, 545 U.S. at 529. An ostensible Rule 60 motion is a subsequent habeas corpus petition if

the Rule 60 motion presents a "claim" for habeas relief. The Court provided examples in Gonzalez,

explaining that a Rule 60(b) motion is a habeas petition when it presents a new claim for relief, or

when it presents new evidence in support of a claim already litigated.

       Jennings raises a claim that this Court previously denied as procedurally defaulted. He

argues that prior counsel's alleged conflict of interest undermines the integrity of the federal habeas

corpus proceeding, bringing the claim under Rule 60(b).

               [T]o bring a proper Rule 60(b) claim, a movant must show "a non-
               merits-based defect in the district court's earlier decision on the
               federal habeas petition." Balentine v. Thaler, 626 F.3d 842, 847 (5th
               Cir. 2010). Accordingly, if the Rule 60(b) motion attacks "some
               defect in the integrity of the federal habeas proceedings," rather than
               the resolution on the merits, then the motion is not treated as a
               second-or-successive petition. Gonzalez, 545 U.S. at 532, 125 S.Ct.
               2641.

Inre Edwards, 865 F.3d 197,204 (SthCir.), cert. denied sub nom. Edwardsv. Davis, 137 S. Ct. 909,

197 L. Ed. 2d 83 (20 17). A Rule 60(b) motion based on habeas counsel's conflict of interest is an

attack on the integrity of the proceedings. Clark v. Davis, 850 F.3d 770, 779-80 (5th Cir.), cert.

denied, 138 S.Ct. 358 (2017). Jennings' motionisnotasuccessivepetitionandisproperlybrought

under Rule 60(b).

B.     Timeliness

       A Rule 60(b) motion must be made "within a reasonable time." Fed. R. Civ. P. 60(c)(1).

"Timeliness ... is measured as of the point in time when the moving party has grounds to make [a

Rule 60(b)] motion .... " In re Osborne, 379 F.3d 277, 283 (5th Cir. 2004). The grounds for

Jennings' proposed claim arose when the Supreme Court decided Trevino. See Clark, 850 F.3d at

                                                  3
781-82. The Supreme Court issued its Trevino decision on May 28, 2013, approximately five years

and eight months before Jennings filed his Rule 60(b) motion. The Rule 60(b) motion is therefore

untimely.

       Jennings, relying on Maples v. Thomas, 565 U.S. 266 (2012), argues that he should not be

held responsible for the delay because his counsel was conflicted. In Maples, the petitioner was

represented by pro bono counsel. The attorneys filed a state postconviction petition. While that

petition was pending, the attorneys left their law firm, but never advised the petitioner of their

departure and never withdrew as counsel of record. The state habeas court's decision was mailed

to counsel and returned to the court unopened. The petitioner was unaware that his counsel

abandoned him. With no counsel on the case, the petitioner missed a deadline to file an appeal

thereby procedurally defaulting claims. His subsequent federal habeas corpus petition was denied

based on that procedural default. /d. at 270-71. The Supreme Court held that the petitioner's

abandonment by his counsel could serve as cause to excuse the procedural default.

       The Court distinguished between attorney abandonment and attorney error, expressly holding

that error, such as miscalculating a deadline, does not constitute cause. /d. at 281-82. This case is

closer to the attorney error situation than it is to attorney abandonment. Jennings' prior counsel

continued to vigorously and zealously represent Jennings by, for example, filing a successive state

habeas corpus application and moving in the Texas Court of Criminal Appeals for reconsideration

of Jennings' original state habeas corpus application. It was prior counsel who called his own

conflict of interest to the attention of this Court, and moved for appointment of conflict-free counsel.

Because, however, there is a possibility that the claim raised in the 60(b) motion was not raised

earlier due to counsel's conflict, and because the facts of this case do not fit squarely into either the

"attorney error" or "attorney abandonment" category, the Court will grant Jennings a certificate of



                                                   4
appealability on this issue.

C.     Certificate of Appealability

       A petitioner may obtain a certificate of appealability ("COA") either from the district court

or an appellate court, but an appellate court will not consider a petitioner's request for a COA until

the district court has denied such a request. See Whitehead v. Johnson, 157 F.3d 384, 388 (5th Cir.

1988); see also Hill v. Johnson, 114 F.3d 78, 82 (5th Cir. 1997) ("[T]he district court should continue

to review COA requests before the court of appeals does."). "A plain reading of the AEDPA

compels the conclusion that COAs are granted on an issue-by-issue basis, thereby limiting appellate

review to those issues alone." Lackey v. Johnson, 116 F.3d 149, 151 (5th Cir. 1997).

        A COA may issue only if the petitioner has made a "substantial showing of the denial of a

constitutional right." 28 U.S.C. § 2253(c)(2); see also United States v. Kimler, 150 F.3d 429,431

(5th Cir. 1998).    A petitioner "makes a substantial showing when he demonstrates that his

application involves issues that are debatable among jurists of reason, that another court could

resolve the issues differently, or that the issues are suitable enough to deserve encouragement to

proceed further." Hernandez v. Johnson, 213 F.3d 243,248 (5th Cir.), cert. denied, 531 U.S. 966

(2000). The Supreme Court has stated that

               Where a district court has rejected the constitutional claims on the
               merits, the showing required to satisfy§ 2253© is straightforward:
               The petitioner must demonstrate that reasonable jurists would find the
               district court's assessment of the constitutional claims debatable or
               wrong. The issue becomes somewhat more complicated where ...
               the district court dismisses the [motion] based on procedural grounds.
               We hold as follows: When the district court denies a [60(b) motion]
               on procedural grounds without reaching the prisoner's underlying
               constitutional claim, a COA should issue when the prisoner shows,
               at least, that jurists of reason would fmd it debatable whether the
               [motion] states a valid claim of the denial of a constitutional right and
               that jurists of reason would find it debatable whether the district court
               was correct in its procedural ruling.



                                                  5
Slack v. McDaniel, 529 U.S. 473, 484 (2000). Jennings presents a colorable claim of ineffective

assistance of trial counsel. Jurists of reason could disagree as to whether prior counsel's conflict of

interest excuses his delay in filing his Rule 60(b) motion. A COA is granted on the issue of whether

the conflict of interest renders his Rule 60(b) motion timely.

D.     Motion to Stay Execution

       Prior to filing his Rule 60(b) motion, Jennings moved to stay his January 30 execution. That

motion was predicated on a purported need for additional time to investigate and prepare a Rule

60(b) motion. As Jennings has now filed a detailed 56 page Rule 60(b) motion, his motion to stay

his execution is moot.

E.     Motion to Seal

       Jennings also filed a motion to seal two exhibits filed in connection with his motion to stay.

The exhibits both clearly reflect attorney work product and were submitted to demonstrate diligence

by Jennings' attorneys. The motion to seal is granted to protect the attorney work product.



       Signed on January 22, 2019, at Houston, Texas.




                                                  6
